Exhibit 10.1

 

EMPLOYMENT AGREEMENT

  

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 7, 2019, by
and between Gary H. Rabin (“Rabin”), and Immune Pharmaceuticals Inc ("Company").
Company desires to engage Rabin as President and Interim Chief Executive
Officerto provide certain services to Company as more particularly set forth in
Exhibit A attached hereto and made a part hereof (the “Services”). The parties
desire to set forth, in writing, the terms and conditions concerning the
engagement. Accordingly, in consideration of the mutual covenants in this
Agreement, and for other good and valuable consideration, it is agreed as
follows:

 

1. Engagement and Commencement Date. Commencing on March 7, 2019 (“Commencement
Date”), Company hereby engages Rabin as President and Interim Chief Executive
Officer, on the terms and conditions set forth in this Agreement. By signing
this Agreement, Rabin and Company understand and agree to all of the terms and
conditions outlined herein and those that are incorporated by reference, if any.

 

2. Services of Rabin. Rabin shall render to Company all of the Services
reasonably requested by Company to the best of Rabin’s abilities. It is intended
that Rabin's Services will at all times comply in all material respects with any
applicable federal, state or local laws, statutes or ordinances, and all rules,
regulations and orders required in order to render all Services provided for
hereunder. The Services shall be provided subject to the supervision and, where
appropriate, approval of the Company’s Board of Directors. Rabin shall devote
such time and attention to the affairs of the Company and the provision of the
Services as Rabin and the Company’s Board of Directors shall mutually agree.
Such Services may be provided in person, by telephone, by electronic
communication or as otherwise reasonably necessary for the appropriate provision
of such Services.

 

3. Rules and Regulations. Rabin agrees to observe and comply in all material
respects with all of Company's policies, procedures, rules and regulations that
currently exist and those rules and regulations that are from time to time
added, adopted or amended, whether temporary or permanent, regarding the
rendering of the Services by Rabin and the use of staff, office and other
facilities, accounting and bookkeeping systems and other related services, if
any. Moreover, Company reserves the right to make reasonable changes to
Company’s rules and regulations at any time with prior notification to Rabin.
Rabin’s continued performance of the Services for Company shall constitute his
consent and approval to such modifications.

 

4. Term. The engagement of Rabin hereunder shall commence as of the Commencement
Date and shall continue for a period of approximately three months, terminating
on June 7, 2019. This Agreement may be terminated by Company at any time for any
or no reason, upon thirty (30) days’ advance written notice to Rabin, and for
cause immediately upon notice, provided that Sections 7 through 9 and Sections
11 through 15, inclusive, shall survive any termination or expiration of this
Agreement. In the event of termination of this Agreement, Company shall only be
obligated to pay Rabin through the date of termination and for Services actually
rendered.

 



 

 

 

5. Compensation. Company shall pay Rabin for the Services hereunder an initial
retainer of $11,000 via wire transfer upon signature of this agreement. In
addition Company shall pay Rabin a Work Fee of $4,000 on each of April 7, May 7
and June 7, 2019. Separately, on a monthly basis, Rabin shall remit an invoice,
which Company shall pay within ten (10) days of receipt for all reasonably
incurred out-of-pocket or associated expenses that may result from Rabin’s
rendering of Services to Company, provided that such expenses are reasonable in
amount, approved in advance in writing for any amounts greater than $250,
incurred for the benefit of Company and supported by itemized accountings and
expense receipts submitted to Company prior to any reimbursement therefor.

 

6. Assignment of Services by Rabin. The Services to be provided by Rabin
hereunder are personal to Rabin and may not be assigned or delegated without the
prior written consent of Company, which may be withheld in Company’s sole and
subjective discretion.

 

7. [Reserved]

 

8. Confidential Information. Rabin acknowledges that Company has established
substantial goodwill and confidential information with respect to its business.

 

(a) Character of Information. Company, among other things, is in the business of
developing drug candidates. In the course of its business, Company maintains
confidential information relating to its business, which include (i)
formulations, , (ii) clinical development strategies and plans, (iii) clinical
trial information, (iv) contract manufacturing, contract research and clinical
trial organization relationships, contacts and related information, (vii)
existing and future strategic plans including the potential sale or exclusive
licensing of one or more of the Company’s product candidates, (viii) computer
data, processes and know-how and (ix) vendors, manufacturers and developers, all
of which is stored on various forms of media (collectively "Confidential
Information"). The Confidential Information has been compiled, assembled and
developed as a result of substantial efforts and expenditures by Company. Rabin
acknowledges that the Confidential Information is not in the public domain, and
Company has established and implemented policies and procedures to restrict
access to all Confidential Information to persons who have a genuine need to use
Confidential Information in the course of their association with Company. Rabin
hereby acknowledges that by reason of becoming apprised of Confidential
Information, no license or any other rights whatsoever, either directly or by
implication, in or to the Confidential Information are acquired by Rabin.
Subject to Section 9(b) below, Rabin agrees that all Confidential Information
received by Rabin in the course of his service for Company or made available to
Rabin by Company, is the sole and exclusive property of Company.

 

(b) Exceptions. Confidential Information shall not include any information that
Rabin can demonstrate: (1) is already known to Rabin or was in Rabin’s
possession before the date of disclosure under this Agreement other than
pursuant to a confidentiality obligation with the Company; (2) is or becomes
publicly known through no wrongful act of Rabin; (3) is independently developed
by Rabin without reference to the Confidential Information; (4) is required to
be disclosed to comply with laws, statutes, regulations, orders and other
governmental rules; or (5) is obtained by Rabin from a third party which is not,
to the knowledge of Rabin, subject to any legal restriction on its right to use
and disclose such information.

 



 

 

 

(c) Rabin’s Representations and Covenants; Non-Disclosure. In reliance on
Rabin’s representations, warranties and covenants, from time to time Company may
permit Rabin to have access to Confidential Information, to the extent necessary
and for the sole purpose of enabling Rabin to perform the Services to Company.
Subject to Section 9(b), while associated with Company and at any time after
termination of Rabin’s Services or association with Company, Rabin represents,
warrants and agrees that if Company permits Rabin to have access to Confidential
Information, Rabin will use such Confidential Information only in a fiduciary
capacity for the benefit of Company, and will not use, disclose, or disseminate,
directly, or indirectly, any Confidential Information, except as required to
perform the Services. In furtherance of the foregoing, Rabin shall maintain the
Confidential Information in the strictest of confidence, will not make copies,
summaries, compilations or extracts of any Confidential Information, and will
not permit anyone to have access to Confidential Information, except as
authorized in writing by Company. If Rabin uses, discloses, or disseminates or
causes the use, disclosure, or dissemination of Confidential Information then
Rabin shall be responsible for any and all damages suffered by Company,
including but not limited to compensatory, incidental, consequential, lost
profits, statutory, nominal, punitive, and restitutionary damages as well as any
and all associated legal fees, costs and expenses.

 

(d) Non-Solicitation. During the term of this Agreement and the one-year period
following any termination or expiration of this Agreement, Rabin shall not
solicit or hire any of Company’s employees or contractors for services or for
the purpose of terminating, curtailing or interfering in any way with their
relationship with Company.

 

(e) Surrender of Property. Rabin agrees that upon termination of his engagement
with Company, Rabin shall immediately return to Company all documents and
property belonging to Company, including but not limited to all Confidential
Information, including Rabin’s new customer and new business leads and referral
sources, mailing lists, vendor lists and supplier lists, if any.

 

10. Consulting or Other Services for Competitors. Rabin represents and warrants
that Rabin does not presently perform, intend to perform nor will Rabin perform,
during the term of the Agreement, consulting or other services for companies
whose businesses or proposed businesses involve competing businesses.

 

11. Remedies. If Rabin breaches or defaults in any of its obligations under this
Agreement, specifically including Sections 9 and 10, Rabin acknowledges that
Company may be irreparably damaged and that it would be extremely difficult and
impractical to measure the resulting damages in money; accordingly, Rabin
acknowledges and agrees that Company, in addition to any other available rights
or remedies, shall have the right to specific performance, injunctive relief and
any other equitable remedy for any breach or threatened breach of his
obligations under this Agreement, and Rabin waives the defense that a remedy at
law or damages is adequate. The Company shall not be required to post any bond
or other security in connection with any action for equitable relief. Rabin
further agrees that Company shall have the right to require Rabin to account for
and pay over to Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by Rabin as the result of any transaction
constituting a breach of or default under this Agreement. Each of the foregoing
rights and remedies shall be independent of the other, and shall be severally
enforceable, and all of such rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to Company under any law
or in equity.

 



 

 

 

12. Representations and Covenants. Rabin hereby represents and warrants to
Company that:

 

(a) No Conflict. The engagement of Rabin hereunder and the performance by Rabin
of his intended Services do not and will not require the consent, waiver or
approval of any party, do not create a breach of, constitute a default under, or
violate or conflict with any contract, agreement or other instrument or any
judgment or order to which Rabin is subject, including without limitation, any
outstanding restrictive covenant or non competition agreement which would
interfere with or prevent Rabin’s engagement by Company hereunder as
contemplated by the parties.

 

(b) No Consent. The execution, delivery and performance of this Agreement by
Rabin do not require the consent, waiver or approval of any party.

 

(c) No Infringement. Any materials provided by Rabin to Company shall not
infringe upon the rights of any third parties including, but not limited to,
intellectual property rights, moral rights, rights of publicity or rights of
privacy.

 

(d) Third Party Assignment. In the event any intellectual property is wholly or
partially created by a third party to this Agreement, Rabin undertakes to obtain
the assignment of any and all rights in such intellectual property from such
third party to Company in compliance with the terms and conditions of this
Agreement, and to provide a copy of the assignment to Company.

 

13. Indemnification. Rabin agrees to indemnify, defend and hold harmless
Company, its officers, directors, shareholders and affiliates (each, an
“Indemnified Person” and collectively the “Indemnified Persons”) from and
against all claims, demands, damages, liabilities, losses, settlements, costs
and expenses arising out of or in connection with Rabin’s breach of this
Agreement, breach of any representations and warranties, gross negligence or
intentional misconduct. Rabin will also reimburse Company and any other
Indemnified Person for all reasonable expenses (including reasonable fees and
disbursements of legal counsel), as such expenses are incurred, in connection
with investigating, preparing to defend or defending any such action, claim,
proceeding or investigation, whether or not in connection with pending or
threatened litigation in which Rabin or any other Indemnified Person is a party
or target.

 



 

 

 

14. Work for Hire.

 

(a) Work for Hire. The Rabin expressly acknowledges and agrees that any and all
proprietary materials prepared by the Rabin under this Agreement at the
direction and for the benefit of Company shall be considered “works for hire”
and the exclusive property of the Company unless otherwise specified. These
items shall include, but shall not be limited to, any and all deliverables
resulting from the Rabin’s Services or contemplated by this Agreement, all
tangible results and proceeds of the Services, works in progress, records,
diagrams, notes, drawings, specifications, schematics, documents, designs,
improvements, inventions, discoveries, developments, trademarks, trade secrets,
customer lists, databases, domain name, software, programs, middleware,
applications, and solutions conceived, made, or discovered by the Rabin, solely
or in collaboration with others, during the Term of this Agreement relating in
any manner to the Rabin’s Services.

 

(b) Additional Action to Assign Interest. To the extent such work may not be
deemed a “work for hire” under applicable law, the Rabin hereby assigns to the
Company all of its right, title, and interest in and to such work. The Rabin
shall execute and deliver to the Company any instruments of transfer and take
such other action that the Company may reasonably request, including, without
limitation, executing and filing, at the Company’s expense, copyright
applications, assignments, and other documents required for the protection of
the Company’s rights to such materials.

 

(c) Notice of Incorporation of Existing Work. If the Rabin intends to integrate
or incorporate any work that it previously created into any work product to be
created in furtherance of its performance of the Services, the Rabin must obtain
the Company’s prior written approval of such integration or incorporation. If
the Company, in its reasonable discretion, consents, the Company is hereby
granted a worldwide, royalty-free, perpetual, irrevocable license to use,
distribute, modify, publish, and otherwise exploit the incorporated items in
connection with the work product developed for the Company.

  

15. Survival. Rabin and Company agree that their obligations under Sections 9,
10, 12 and 13 of this Agreement shall continue in effect after termination of
Rabin’s engagement with Company, regardless of the reason or reasons for
termination, and whether such termination is voluntary or involuntary, and that
Company is entitled to communicate Rabin’s obligations under this Agreement to
any third party. The parties’ obligations hereunder also shall be binding upon
their successors in interest, heirs, executors, assigns, and administrators and
shall inure to the benefit of the other party.

 



 

 

 

16. General Terms and Conditions. If either party brings an action to enforce
its rights under this Agreement, in addition to such other remedies which the
court may grant, the prevailing party shall be entitled to recover reasonable
attorneys' fees and costs. As used in this Agreement, the neuter shall include
the masculine and feminine and vice versa, and the singular shall include the
plural and vice versa, as the context may require. This Agreement constitutes
the entire understanding between the parties with respect to its subject matter
and supersedes all prior agreements and understandings, whether oral or in
writing. This Agreement shall be governed by and interpreted under the laws of
the State of New York. Except as provided in Section 11, any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in New York County before a neutral
arbitrator reasonably acceptable to both parties. The arbitration shall be
administered by JAMS pursuant to JAMS' Streamlined Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. In case one or more of the provisions contained in this Agreement
shall be deemed to be invalid, illegal or unenforceable in any respect under any
applicable law, the other provisions contained herein shall not in any way be
affected or impaired thereby. This Agreement may be executed in one or more
counterparts but all of the counterparts shall constitute one agreement.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
day and year first set forth above.

 

Immune Pharmaceuticals Inc (“Company”)               Signature: /s/ Jeff Paley  
            Name: Jeff Paley         Title: Director and Chair, Compensation
Committee         Address: 1 Bridge Plaza North, Suite 270     Fort Lee,
NJ  07024               GARY H. RABIN, an individual               Signature:
/s/ Gary Rabin               Name: Gary H. Rabin "Rabin"         Address: 1100
Indiana Avenue     Venice, CA  90291  

 

 

 

 

EXHIBIT “A” - Description of Rabin’s Services & Objectives

 

Rabin shall work the Company’s, board of directors with respect to the
following:

 

(1) Developing a strategy for raising third party capital, including the sale of
exclusive license of the Company’s product candidates;

(2) Assisting in strategy and negotiation with existing creditors and investors;

(3) Assisting in the completion of transaction-specific materials, including
without limitation, PowerPoint presentations;

(4) Assisting in the documentation and review of financing arrangements;

(5) Assisting in creation of all materials and strategies to interface with
potential investors;

(6) Consultation as it relates to Company’s shareholder cap table;

(7) Other matters appropriate for the President and Chief Executive of a public
company.

  

 

